Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 1 of 11




       Exhibit B
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 2 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA


CASEY HOWARD, PHIL MARTINEZ, AND
LORI ASTWOOD, individually and on behalf
of and all others similarly situated,

                   Plaintiff,                              Case No. 2:19-cv-00513-DJH

       v.

WEB.COM GROUP, INC., a Florida
Corporation,



                   Defendant.


     NOTICE OF CLASS AND COLLECTIVE ACTION SETTLEMENT

                                 Why am I Receiving this Notice?

A settlement has been preliminarily approved in a class and collective action lawsuit filed against
Web.com Group, Inc. (Howard, et al. v. Web.com Group, Inc.), alleging violations of the
minimum wage and overtime provisions of the Fair Labor Standards Act (“FLSA”) and the
state laws of Arizona, Pennsylvania, and Washington (“State Laws”). You are receiving this
notice because Web.com’s records indicate that you were employed by Web.com Group, Inc. or
one of its affiliates or subsidiaries (“Web.com”) in an hourly position at a call center at some
point from January 30, 2016 to the present. The U.S. District Court for the District of Arizona
has authorized this notice. Before any money is paid, the Court will have a hearing to decide
whether to grant final approval of the settlement.
                                Who Is Included in the Settlement?

This settlement includes you and other current and former hourly call center employees of
Web.com, as identified in Defendant’s timekeeping and payroll records produced in the lawsuit,
who were employed by Web.com at any time from January 30, 2016 through the final
disposition of the above-captioned matter, excluding Carl V. Jehle; who were employed by
Web.com in the State of Arizona, at any time from January 30, 3018 through the final disposition
of the above-captioned matter; who were employed by Web.com in the State of Pennsylvania, at
any time from February 28, 2016 through the final disposition of the above-captioned matter;
and/or who were employed by Web.com in Spokane, Washington, at any time from May 23,
2016 through the final disposition of the above-captioned matter.




                                             58890319v.2
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 3 of 11




                                 What Is this Lawsuit About?

The lawsuit filed by Casey Howard, Phil Martinez, Lori Astwood, and Ben Azar (the “Named
Plaintiffs”) on behalf of themselves and all others similarly situated, asserted claims in the
United States District Court for the District of Arizona against Defendant Web.com Group, Inc.
(“Defendant”), for certain alleged violations of the FLSA and the State Laws set forth above
(referred to herein as the “Class and Collective Action Litigation”). This lawsuit is entitled
Howard, et al. v. Web.com Group, Inc., Case No. 19-CV-00513 (D. Ariz.). Specifically, the
Class and Collective Action Litigation alleges that Defendant violated wage and hour laws by
allegedly failing to pay the minimum wage, overtime wages, and/or to pay for all time worked
under the laws of the United States and/or the laws of the states of Arizona, Pennsylvania, and
Washington (as appropriate), and by failing to provide certain employees with legally required
information about their pay. Defendant expressly denies any liability or wrongdoing of any kind
associated with the claims in the lawsuit and maintains that it has complied with all applicable
laws at all times. After extensive negotiations, the Parties reached an agreement to settle the
Class and Collective Action Litigation subject to the Court’s preliminary and final approval of
the settlement.

The settlement (the “Settlement”) represents a compromise and settlement of vigorously disputed
claims in the Class and Collective Action Litigation. Defendant denies all the claims asserted in
the Class and Collective Action Litigation, denies any and all liability or wrongdoing of any kind
associated with any of the facts or claims alleged in the Class and Collective Action Litigation,
and makes no concessions or admissions of wrongdoing or liability of any kind whatsoever.
Nothing in the Settlement is intended or will be construed as an admission by Defendant that the
Named Plaintiffs’ claims or any of the class claims alleged in the Class and Collective Action
Litigation have merit or that they have any liability to the Named Plaintiffs, Class Members, or
Opt-In Plaintiffs on those claims.
                              What does the Settlement Provide?

Defendant has agreed to pay a total of up to Five Hundred Thousand Dollars ($500,000.00)
(hereafter the “Gross Settlement Fund”) to settle this Class and Collective Action Litigation. You
are eligible to receive a specified share of the Gross Settlement Fund, less certain deductions
described below, based on a formula approved by the Court. Amounts that are not claimed by
settlement participants and are not necessary to cover expenses and fees associated with the
Class and Collective Action Litigation and/or the Settlement will be returned to Defendant.
Subject to the Court’s approval, the following adjustments will be made to the $500,000 amount
prior to distribution of the settlement funds to settlement participants and Opt-In Plaintiffs:
       •       Service payments totaling $10,000 to the Named Plaintiffs ($2,500 each).

       •       Administration Costs incurred in administering the claims process and distributing
               settlement checks to settlement participants and Opt-In Plaintiffs.




                                            58890319v.2
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 4 of 11



       •       Attorneys’ Fees of up to $125,000.00, plus up to $25,000 in reasonable litigation
               costs.

The remaining amount (the “Net Settlement Amount”) will be distributed to Opt-In Plaintiffs and
settlement participants (the “Settlement Participants”) according to the method set forth below,
as calculated by the Settlement Administrator.

       •       “Workweeks” are defined as the total number of days worked divided by 7.

       •       Settlement Payment Per Workweek = Net Settlement Amount/ Workweeks)

       •       A Settlement Participant’s allocated amount of the settlement fund will be
               determined by multiplying his or her Workweeks by the Settlement Payment Per
               Workweek.

The parties estimate that about $______ will be available for distribution to Settlement
Participants. If you return a claim form, based upon the above formula, your estimated recovery
in this settlement is approximately $______, 50% of which will represent unpaid wages, with
payroll deductions and income taxes withheld, and 50% will represent non-wage compensation,
with no payroll taxes withheld. The foregoing amount is an estimate, and the amount that you
actually receive may be higher or lower than the estimate because of numerous factors. Your
allocated settlement payment was calculated based in part on your time and pay records from
Defendant. For an additional explanation of how your settlement payment was calculated, please
contact the Settlement Administrator (contract information below).

                          How Do I Receive a Settlement Payment?
In order to receive a Settlement Payment, you must timely complete the attached claim form
and return it to the Settlement Administrator by [DATE]. If the Court grants final approval
of the Settlement, the Settlement Administrator will automatically mail you a check if the
Settlement Administrator has timely received a valid Claim Form from you. You must deposit
your settlement payment no later than 180 days after it is mailed to you.
                                       Service Payments
The following individuals will be paid the additional amounts listed below, subject to Court
approval, for their services on behalf of the Class and in exchange for executing a general waiver
and release of claims:
       •       a payment of $2,500 to each of the Named Plaintiffs Casey Howard, Phil
               Martinez, Lori Astwood, and Ben Azar.


These payments will be made from the Gross Settlement Fund. These payments do not include
any payments to which such individuals may be entitled under the Settlement Agreement as Opt-
In Plaintiffs and/or Settlement Participants.
                                   Attorneys’ Fees and Costs




                                            58890319v.2
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 5 of 11



The Court has appointed the law firm of AndersonAlexander as Class Counsel in this matter.
More information about Class Counsel can be found at their website: https://a2xlaw.com/.
Class Counsel will seek approval from the Court for payment of attorneys’ fees of $125,000.00,
and reimbursement for their out-of-pocket costs reasonably incurred in the Class and Collective
Action Litigation, which, if approved by the Court, will be paid out of the Gross Settlement
Fund. Class Counsel believes the amounts for attorneys’ fees and costs requested are fair and
reasonable, and Defendant will not oppose a request for fees up to $125,000.00, plus costs,
consistent with applicable law.
                                           Tax Treatment
For tax purposes, 50% of your individual settlement payment will be considered back wages
subject to lawful deductions and W-2 reporting. For this amount, normal payroll taxes and
withholdings will be deducted pursuant to applicable federal, state and/or city laws. The
remaining 50% of your individual settlement payment will be considered non-wage income
subject to 1099 reporting. At the end of the calendar year, the Settlement Administrator will
issue you (provided you cashed your settlement check) an IRS Form W-2 for the wage portion of
your settlement payment, and an IRS Form 1099 for non-wage portion of your settlement
payment. You are ultimately responsible for the appropriate payment of any of your taxes on the
payments you receive.
This notice does not constitute tax advice. You should speak to your accountant and/or attorney
as to any questions about the tax treatment of your settlement payment.
                                 Administration of the Settlement
The Court has appointed ILYM to act as an independent Settlement Administrator. The
Settlement Administrator’s fees and expenses will be paid from the Gross Settlement Fund.
                      What Legal Claims Do I Give Up in the Settlement?

By submitting a claim form, you are joining this lawsuit, you are part of the Settlement, and you
will also release, on behalf of yourself and each of your heirs, representatives, successors,
assigns, and attorneys, fully, finally, and forever, any and all claims asserted in the Second
Amended Complaint under the FLSA, including but not limited to any claims for alleged failure
to pay the minimum wage or overtime wages, and any claim for liquidated damages, interest,
attorneys’ fees or costs, declaratory relief, equitable relief, or injunctive relief for any such claim
through the date of preliminary approval of the Settlement Agreement.
Class Counsel believes that the Settlement is fair, reasonable, and adequate.
                           How do I update my Contact Information?

You must notify the Settlement Administrator of any changes in your mailing address so that your
settlement award will be sent to the correct address. To update your mailing address, please
contact:

       Insert Settlement Administrator’s Contact Info:

                              When is the Final Approval Hearing?


                                               58890319v.2
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 6 of 11




The Court will hold a hearing in this case on _________, 2019, in [Insert Courthouse] at __:__
_.m., to consider, among other things, (1) whether to approve the Settlement, (2) a request by the
lawyers representing all Class Members to receive an award of no more than $125,000 in
attorneys’ fees and no more than $25,000 in costs for litigating the case and negotiating a
settlement, (3) a request for $10,000 in service awards for the Named Plaintiffs for their service
in pursuing the litigation and recovering money on behalf of class members. It is not necessary
for you to appear at this hearing.

             How Do I Request to be Excluded (Opt-Out) from the Settlement?

If you wish to be excluded from the Class (and not participate in the Settlement), do not submit a
Claim Form. If you do not submit a timely and valid Claim Form you will not: (i) be entitled to
any recovery under the Settlement; (ii) be bound by the Settlement or any orders or judgments
entered in this Lawsuit; or (iii) be entitled to or have any right to object, appeal or comment, or
challenge any order of the Court.

                   How Do I Get More Information About the Settlement?

The above is a summary of the basic terms of the Settlement. For more information about the
settlement, including to review a copy of the Settlement Agreement, please contact the Settlement
Administrator:
       Insert Settlement Administrator’s Contact Info:


PLEASE DO NOT TELEPHONE THE COURT, DEFENDANT, OR DEFENDANT’S
COUNSEL FOR INFORMATION REGARDING THE SETTLEMENT OR YOUR
LEGAL RIGHTS.


Claim Form below or on included postcard




                                             58890319v.2
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 7 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA


CASEY HOWARD, PHIL MARTINEZ, AND
LORI ASTWOOD, individually and on behalf
of and all others similarly situated,

                   Plaintiff,                              Case No. 2:19-CV-00513-DJH

       v.

WEB.COM GROUP, INC., a Florida
Corporation,



                   Defendant.


                OPT-IN PLAINTIFF NOTICE OF SETTLEMENT

                                 Why am I Receiving this Notice?

A settlement has been preliminarily approved in a class and collective action lawsuit filed against
Web.com Group, Inc. (Howard, et al. v. Web.com Group, Inc.), alleging violations of the
minimum wage and overtime provisions of the Fair Labor Standards Act (“FLSA”) and the
state laws of Arizona, Pennsylvania, and Washington (“State Laws”). You are receiving this
notice because you filed a Consent to Join form in the lawsuit. The U.S. District Court for the
District of Arizona has authorized this notice. Before any money is paid, the Court will have a
hearing to decide whether to grant final approval of the settlement.
                                Who Is Included in the Settlement?

This settlement includes you and other individuals who filed Consent to Join forms in the lawsuit
as well as current and former hourly call center employees of Web.com Group, Inc. or one of its
affiliates or subsidiaries (“Web.com”), as identified in Defendant’s timekeeping and payroll
records produced in the lawsuit, who were employed by Web.com at any time from January 30,
2016 through the final disposition of the above-captioned matter, excluding Carl V. Jehle; who
were employed by Web.com in the State of Arizona, at any time from January 30, 3018 through
the final disposition of the above-captioned matter; who were employed by Web.com in the State
of Pennsylvania, at any time from February 28, 2016 through the final disposition of the above-
captioned matter; and/or who were employed by Web.com in Spokane, Washington, at any time
from May 23, 2016 through the final disposition of the above-captioned matter.
                                   What Is this Lawsuit About?




                                             58869846v.3
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 8 of 11



The lawsuit filed by Casey Howard, Phil Martinez, Lori Astwood, and Ben Azar (the “Named
Plaintiffs”) on behalf of themselves and all others similarly situated, asserted claims in the
United States District Court for the District of Arizona against Defendant Web.com Group, Inc.
(“Defendant”), for certain alleged violations of the FLSA and the State Laws set forth above
(referred to herein as the “Class and Collective Action Litigation”). This lawsuit is entitled
Howard, et al. v. Web.com Group, Inc., Case No. 19-CV-00513 (D. Ariz.). Specifically, the
Class and Collective Action Litigation alleges that Defendant violated wage and hour laws by
allegedly failing to pay the minimum wage, overtime wages, and/or to pay for all time worked
under the laws of the United States and/or the laws of the states of Arizona, Pennsylvania, and
Washington (as appropriate), and by failing to provide certain employees with legally required
information about their pay. Defendant expressly denies any liability or wrongdoing of any kind
associated with the claims in the lawsuit and maintains that it has complied with all applicable
laws at all times. After extensive negotiations, the Parties reached an agreement to settle the
Class and Collective Action Litigation subject to the Court’s preliminary and final approval of
the settlement.

The settlement (the “Settlement”) represents a compromise and settlement of vigorously disputed
claims in the Class and Collective Action Litigation. Defendant denies all the claims asserted in
the Class and Collective Action Litigation, denies any and all liability or wrongdoing of any kind
associated with any of the facts or claims alleged in the Class and Collective Action Litigation,
and makes no concessions or admissions of wrongdoing or liability of any kind whatsoever.
Nothing in the Settlement is intended or will be construed as an admission by Defendant that the
Named Plaintiffs’ claims or any of the class claims alleged in the Class and Collective Action
Litigation have merit or that they have any liability to the Named Plaintiffs, Class Members, or
Opt-In Plaintiffs on those claims.
                              What does the Settlement Provide?

Defendant has agreed to pay a total of up to Five Hundred Thousand Dollars ($500,000.00)
(hereafter the “Gross Settlement Fund”) to settle this Class and Collective Action Litigation. You
are eligible to receive a specified share of the Gross Settlement Fund, less certain deductions
described below, based on a formula approved by the Court. Amounts that are not claimed by
settlement participants and are not necessary to cover expenses and fees associated with the
Class and Collective Action Litigation and/or the Settlement will be returned to Defendant.
Subject to the Court’s approval, the following adjustments will be made to the $500,000 amount
prior to distribution of the settlement funds to settlement participants and Opt-In Plaintiffs:
       •       Service payments totaling $10,000 to the Named Plaintiffs ($2,500 each).

       •       Administration Costs incurred in administering the claims process and distributing
               settlement checks to settlement participants and Opt-In Plaintiffs.

       •       Attorneys’ Fees of up to $125,000.00, plus up to $25,000 in reasonable litigation
               costs.




                                            58869846v.3
        Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 9 of 11



The remaining amount (the “Net Settlement Amount”) will be distributed to Opt-In Plaintiffs and
settlement participants (the “Settlement Participants”) according to the method set forth below,
as calculated by the Settlement Administrator.

       •       “Workweeks” are defined as the total number of days worked divided by 7.

       •       Settlement Payment Per Workweek = Net Settlement Amount/ Workweeks)

       •       A Settlement Participant’s allocated amount of the settlement fund will be
               determined by multiplying his or her Workweeks by the Settlement Payment Per
               Workweek.

The parties estimate that about $______ will be available for distribution to Settlement
Participants. If you return a claim form, based upon the above formula, your estimated recovery
in this settlement is approximately $______, 50% of which will represent unpaid wages, with
payroll deductions and income taxes withheld, and 50% will represent non-wage compensation,
with no payroll taxes withheld. The foregoing amount is an estimate, and the amount that you
actually receive may be higher or lower than the estimate because of numerous factors. Your
allocated settlement payment was calculated based in part on your time and pay records from
Defendant. For an additional explanation of how your settlement payment was calculated, please
contact the Settlement Administrator (contract information below).

                          How Do I Receive a Settlement Payment?
You do not have to do anything to receive a Settlement Payment. If the Court grants final
approval of the Settlement, the Settlement Administrator will automatically mail you a check.
You must deposit your settlement payment no later than 180 days after it is mailed to you.
                                       Service Payments
The following individuals will be paid the additional amounts listed below, subject to Court
approval, for their services on behalf of the Class and in exchange for executing a general waiver
and release of claims:
       •       a payment of $2,500 to each of the Named Plaintiffs Casey Howard, Phil
               Martinez, Lori Astwood, and Ben Azar.


These payments will be made from the Gross Settlement Fund. These payments do not include
any payments to which such individuals may be entitled under the Settlement Agreement as Opt-
In Plaintiffs and/or Settlement Participants.
                                  Attorneys’ Fees and Costs
The Court has appointed the law firm of AndersonAlexander as Class Counsel in this matter.
More information about Class Counsel can be found at their website: https://a2xlaw.com/.
Class Counsel will seek approval from the Court for payment of attorneys’ fees of $125,000.00,
and reimbursement for their out-of-pocket costs reasonably incurred in the Class and Collective
Action Litigation, which, if approved by the Court, will be paid out of the Gross Settlement
Fund. Class Counsel believes the amounts for attorneys’ fees and costs requested are fair and


                                            58869846v.3
       Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 10 of 11



reasonable, and Defendant will not oppose a request for fees up to $125,000.00, plus costs,
consistent with applicable law.
                                          Tax Treatment
For tax purposes, 50% of your individual settlement payment will be considered back wages
subject to lawful deductions and W-2 reporting. For this amount, normal payroll taxes and
withholdings will be deducted pursuant to applicable federal, state and/or city laws. The
remaining 50% of your individual settlement payment will be considered non-wage income
subject to 1099 reporting. At the end of the calendar year, the Settlement Administrator will
issue you (provided you cashed your settlement check) an IRS Form W-2 for the wage portion of
your settlement payment, and an IRS Form 1099 for non-wage portion of your settlement
payment. You are ultimately responsible for the appropriate payment of any of your taxes on the
payments you receive.
This notice does not constitute tax advice. You should speak to your accountant and/or attorney
as to any questions about the tax treatment of your settlement payment.
                                Administration of the Settlement
The Court has appointed ILYM to act as an independent Settlement Administrator. The
Settlement Administrator’s fees and expenses will be paid from the Gross Settlement Fund.
                      What Legal Claims Do I Give Up in the Settlement?

By joining this lawsuit, you are part of the Settlement and, on behalf of yourself and each of your
heirs, representatives, successors, assigns, and attorneys, fully, finally, and forever will settle and
release any and all state law claims asserted in the Second Amended Class and Collective Action
Complaint through the date of preliminary approval, including but not limited to any claims for
alleged failure to pay the minimum wage, failure to pay overtime wages, and/or failure to pay for
all time worked under the laws of the laws of the states of Arizona, Pennsylvania, and
Washington, including any claim for liquidated or multiple damages, penalties, restitution,
interest, attorneys’ fees or costs, declaratory relief, equitable relief, or injunctive relief for any
such claims during the time period covered by the Settlement (“Released State Law Claims”).
In addition to the Released State Law Claims, you will also release, on behalf of yourself and
each of your heirs, representatives, successors, assigns, and attorneys, fully, finally, and forever
any and all claims asserted in the Second Amended Complaint under the FLSA, including but
not limited to any claims for alleged failure to pay the minimum wage or overtime wages, and
any claim for liquidated damages, interest, attorneys’ fees or costs, declaratory relief, equitable
relief, or injunctive relief for any such claim through the date of preliminary approval of the
Settlement Agreement.
Class Counsel believes that the Settlement is fair, reasonable, and adequate.
                           How do I update my Contact Information?

You must notify the Settlement Administrator of any changes in your mailing address so that your
settlement award will be sent to the correct address. To update your mailing address, please
contact:



                                              58869846v.3
       Case 2:19-cv-00513-DJH Document 39-2 Filed 11/08/19 Page 11 of 11



       Insert Settlement Administrator’s Contact Info:
                            When is the Final Approval Hearing?

The Court will hold a hearing in this case on _________, 2019, in [Insert Courthouse] at __:__
_.m., to consider, among other things, (1) whether to approve the Settlement, (2) a request by the
lawyers representing all Class Members to receive an award of no more than $125,000 in
attorneys’ fees and no more than $25,000 in costs for litigating the case and negotiating a
settlement, (3) a request for $10,000 in service awards for the Named Plaintiffs for their service
in pursuing the litigation and recovering money on behalf of class members. It is not necessary
for you to appear at this hearing.

                   How Do I Get More Information About the Settlement?

The above is a summary of the basic terms of the Settlement. For more information about the
settlement, including to review a copy of the Settlement Agreement, please contact the Settlement
Administrator:
       Insert Settlement Administrator’s Contact Info:


PLEASE DO NOT TELEPHONE THE COURT, DEFENDANT, OR DEFENDANT’S
COUNSEL FOR INFORMATION REGARDING THE SETTLEMENT OR YOUR
LEGAL RIGHTS.




                                            58869846v.3
